DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 09/16/2020. Claims 1, 2, 8, 9 and 15 have been amended. No new claims have been added. No claims have been cancelled. Therefore, claims 1-21 are presently pending in this application.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “medical device” (claims 18 and 19) lack antecedent basis in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a CO2 module” (claim 20) lack antecedent basis in the specification. Examiner recommends amending this limitation to read --the CO2 measurement module-- to maintain proper antecedent basis with both the specification and claim 15.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “CO2 module” in claim 20 must be shown or the feature canceled from the claim (claim 15 recites a CO2 measurement module 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “CO2 measurement module” in claim 15, line 8 which will be interpreted as corresponding to the physiological parameter sensing device containing CO2 sensor disclosed in Paragraph [0033] and Fig. 2 of applicant’s originally filed specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to Claim 20, line 2 recites “the one or more patient physiological parameter sensing devices includes a CO2 module”. Claim 20 also includes all of the limitations of claim 15. There is no support for an embodiment of applicant’s invention as amended, specifically including both a CO2 module and a CO2 measurement module. According to Paragraphs [0032] and [0033] and Fig. 2 of applicant’s originally file specification, there is only support for a single CO2 module.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "a second of the thresholds" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The limitation should read –a second of the one or more thresholds—to remain consistent with claim 8.
Claim 13 recites the limitation "a first of the thresholds" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The limitation should read –a first of the one or more thresholds—to remain consistent with claim 8.
In regard to Claim 20, line 2 recites “the one or more patient physiological parameter sensing devices includes a CO2 module”. Claim 15 recites “the one or more patient physiological parameter sensing devices including a CO2 measurement module”. It is unclear if the CO2 module and the CO2 measurement module are intended to claim the same structure. However, in light of applicant’s originally filed specification, it will be interpreted that these two limitations are referring to the same structure. Paragraph [032] and [033] discloses the physiological parameter sensing device 260 may comprise a CO2 sensor 272 and nowhere is it disclosed there is a second redundant CO2 module.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of between the control module and the second patient physiological parameter when it is below a second threshold. It is unclear because “a second of the patient physiological parameters falls below a second of the thresholds” is recited in claim 11 without relating the parameter back to the function of the controller (e.g. In claim 8, wherein the controller is configured to determine if a parameter is below a threshold or in claim 10 wherein the controller is configured modify chest compression parameters in response to a threshold being crossed). This limitation will be interpreted as the control module receiving another physiological parameter and determining if that parameter falls below a second threshold.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between the control module and the first patient physiological parameter when above a first threshold. It is unclear because “a first of the patient physiological parameters is above a first of the thresholds. 
Claim 12 is rejected due to depending on the rejected claim 11 above.
Claim 14 is rejected due to depending on the rejected claim 13 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-21 are rejected under 35 U.S.C. 103 as being unpatentable over Havardsholm (US PG Pub 20070270724) in view of Loser (US PG Pub 20150328417).
In regard to Claim 1, Havardsholm discloses an automatic chest compression device (Abstract discloses controlling the device in a predetermined manner and Paragraph [0007] refers specifically to the art of automatic chest compression) comprising: a chest compression member (Fig. 1, compression member 3 as disclosed in Paragraph [0020]); and a control module (Fig. 1, servo controller 4) configured to: generate instructions to cause the chest compression member to administer chest compressions (Paragraph [0070] discloses pulse patterns, e.g. instructions, provided to the device and Paragraph [0029] discloses receiving feedback signals from the patient to further inform operation of the device), each of the chest compressions having a plurality of chest compression parameters (Paragraph [0010] discloses the motor controlling compression parameters. Annotated Figure 5B shows parameters such as the time 36 between compression 34 and decompression 35, compression depth, and both the speed and duration of compression and decompression); and receive patient physiological data (Paragraph [0020] discloses patient feedback signal 6 in Fig. 1 and Paragraph [0029] alter a first chest compression and alter a second chest compression (Paragraph [0010] discloses the motor controlling compression parameters generally. Paragraphs [0072] and [0073] more specifically discloses altering durations of compressions and decompressions and the time between the two, which results in a frequency/pattern of compression)

    PNG
    media_image1.png
    310
    636
    media_image1.png
    Greyscale

Annotated Figure 5B: Harvardsholm
Havardsholm does not disclose receive first patient physiological data that includes carbon dioxide (C02) measurement data; alter a first chest compression parameter when the received first patient physiological data that includes the C02 measurement data exceeds a first threshold; receive second patient physiological data that includes C02 measurement data after the first chest compression parameter has been altered; and alter a second chest compression parameter when the received second patient physiological data that includes C02 measurement data exceeds a second threshold.
However, Loser teaches a system for coordinating ventilations and chest compressions (Paragraph [0016]) which receive first patient physiological data that includes carbon dioxide (C02) measurement data (Paragraph [0033] discloses data including C02 content of exhaled air ; alter a first chest compression parameter (Paragraph [0207] discloses sending first message 701 to a user that compressions are being performed insufficiently and then goes on to disclose a message 702 is sent to confirm compressions are being performed sufficiently. The first message prompted an alteration in chest compressions. Paragraph [0219] discloses parameters such as timing and applied pressure) when the received first patient physiological data that includes the C02 measurement data exceeds a first threshold (Paragraph [0203] discloses in phase 1002, if C02 concentration 602 of the breathed gas is below a first threshold value 660 it is evaluated as an indicator that cardiac massage is not performed sufficiently. C02 in the breathed gas being below a threshold necessarily means the concentration is above a corresponding threshold within the blood, because if the C02 is not in the exhaled air, it is in the blood which indicates tissues are not being sufficiently oxygenated. The claim language requires the physiological data must exceed a threshold, not the C02 measurement specifically. Paragraph [0219] discloses this case occurs when the timing between compressions and/or applied pressure are performed incorrectly which prompts alterations in chest compressions via message 701); receive second patient physiological data that includes C02 measurement data after the first chest compression parameter has been altered (Paragraph [0207] discloses and Fig. 4 shows process 600 is a continuously repeating sequence and will continue to collect patient data to determine if a threshold is reached); and alter a second chest compression parameter when the received second patient physiological data that includes C02 measurement data exceeds a second threshold (Thus, when a second set of patient data that includes C02 measurement data is determined to indicate insufficient chest compressions Paragraphs [0203] .
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to combine the chest compression device disclosed by Havardsholm (the operation of which is readily modifiable with patient feedback data as disclosed in Paragraph [0029]) with the ventilation and C02 monitoring system taught by Loser (a system which is taught to be able to interface with automatic compression devices in Paragraph [0225]) in order to increase the efficiency of both ventilation and cardiac massage (Loser; Paragraph [0135])
In regard to Claim 2, Havardsholm as modified by Loser disclose the device of claim 1, further disclosing wherein the one or more chest compression parameters include one or both of depth or rate of the administered chest compressions (Havardsholm; Paragraph [0010] discloses include additional parameters such as depth and frequency, e.g. rate)
In regard to Claim 5, Havardsholm as modified by Loser disclose the device of claim 1, further disclosing wherein the control module is further configured to generate the instructions to cause the chest compression member to administer the chest compressions according to a treatment profile (Havardsholm; Paragraph [0054] discloses downloading a drive profile to control the motor)
In regard to Claim 6, Havardsholm as modified by Loser discloses the device of claim 1, further disclosing wherein the patient physiological data includes pulse detection
In regard to Claim 7, Havardsholm as modified by Loser discloses the device of claim 1, further disclosing wherein the CO2 measurement data includes end tidal CO2 (Loser; Paragraph [0132] and the following table discloses collecting end tidal CO2).
In regard to Claim 8, Havardsholm discloses an automatic chest compression device (Abstract discloses controlling the device in a predetermined manner and Paragraph [0007] refers specifically to the art of automatic chest compression) comprising: a chest compression member configured to administer chest compressions (Fig. 1, compression member 3 for performing compressions as disclosed in Paragraph [0020]), the chest compressions having one or more chest compression parameters (Paragraph [0010] discloses the motor controlling compression parameters. Annotated Figure 5B shows parameters such as the time 36 between compression 34 and decompression 35, compression depth, and both the speed and duration of compression and decompression); a control module (Fig. 1, servo controller 4) configured to: generate instructions to cause the chest compression member to administer chest compressions according to the treatment profile (Paragraph [0070] discloses pulse patterns, e.g. instructions, provided to the device and Paragraph [0054] discloses downloading a profile to control the motor),
Havardsholm does not disclose identifying one or more thresholds corresponding the one or more chest compression parameters of the administered chest compressions; receiving first patient physiological data relating to one or more patient physiological parameters; determine that the received first patient physiological data is below one of the one or more thresholds; based on the determination that the received patient physiological data is below one or more of the thresholds, alter the one or both of the one or more first chest compression parameters or the treatment profile; receive second patient physiological data after the first chest compression parameter or the treatment profile has been altered; and determine that the received second patient physiological data is below another of the one or more of the thresholds; and based on the determination that the received patient physiological data is below the other one or more of the threshold, alter one or both of a second chest compression parameters or the treatment profile.
However, Loser teaches a system for coordinating ventilations and chest compressions (Paragraph [0016) comprising: identifying one or more thresholds (Paragraph [0203] discloses thresholds of C02 concentrations) corresponding the one or more chest compression parameters of the administered chest compressions (Paragraph [0219] discloses compression parameters such as timing or pressure being adjusted corresponding to C02 thresholds being exceeded); receiving first patient physiological data relating to one or more patient physiological parameters (Paragraph [0169] discloses CO2 measuring module in the form of a combination capnometer/oximeter. Paragraph [0033] discloses data including C02 content of exhaled air, the first physiological parameter); determine that the received first patient physiological data is below one of the one or more thresholds (Paragraph [0203] discloses in phase 1002, if C02 concentration 602 of the breathed gas is below a first threshold value 650 it is evaluated as an indicator that cardiac massage is not performed sufficiently); based on the determination that the received patient physiological data is below one or more of the thresholds, alter the one or both of the one or more first chest compression parameters or the treatment profile (Paragraph [0219] discloses being below the first threshold occurs when the timing between compressions and/or applied pressure are performed incorrectly which ; receive second patient physiological data after the first chest compression parameter or the treatment profile has been altered (Paragraph [0207] discloses and Fig. 4 shows process 600 is a continuously repeating sequence and will continue to collect patient data to determine if a threshold is reached. Thus the newly collected C02 measurement is the second patient physiological data); and determine that the received second patient physiological data is below another of the one or more of the thresholds (Fig. 3, if the second patient physiological data is below first threshold 650, it is also necessarily below second threshold 660); and based on the determination that the received patient physiological data is below the other one or more of the threshold, alter one or both of a second chest compression parameters or the treatment profile (Paragraph [0219] discloses being below the first threshold occurs (and being below the first threshold means you are below the second threshold too) when the timing between compressions and/or applied pressure are performed incorrectly which prompts alterations in chest compressions via message 701).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to combine the chest compression device disclosed by Havardsholm (the operation of which is readily modifiable with patient feedback data as disclosed in Paragraph [0029]) with the ventilation and C02 monitoring system taught by Loser (a system which is taught to be able to interface with automatic compression devices in Paragraph [0225]) in order to increase the efficiency of both ventilation and cardiac massage (Loser
In regard to Claim 9, Havardsholm as modified by Loser discloses the device of claim 8, further disclosing wherein the received patient physiological data relates to multiple patient physiological parameters (Loser discloses additional physiological data including pulse in Paragraphs [0101] and [0105] and various other respiratory parameters in Paragraph [0132] and the table following).
In regard to Claim 10, Havardsholm as modified by Loser discloses the device of claim 9, wherein, in response to the first of the patient physiological parameters falling below the first of the thresholds (Loser Fig. 5d depicts via graph the situation wherein C02 concentration 620 falls below threshold 650 due to insufficient cardiac massage 615), the control module being further configured to escalate at least one of the chest compression parameters (Loser Fig. 5e depicts via graph the escalation of cardiac massage 615 intervals (note the timescale on each graph) which results in threshold 650 being exceeded. Due to the combination with Havardsholm made in claim 8, the control module performs this escalation automatically).
In regard to Claim 11, Havardsholm as modified by Loser discloses the device of claim 10, wherein a second of the patient physiological parameters (Paragraph [0169] discloses the combination oximeter/capnometer also provides the second parameter, oxygen concentration) falls below a second of the thresholds 
In regard to Claim 12, Havardsholm as modified by Loser discloses the device of claim 11, wherein in response to the second of the patient physiological parameters falling below the second of the thresholds (Paragraph [0116] discloses the second threshold for oxygen threshold), the control module being further configured to escalate at least another one of the chest compression parameters (Paragraphs [0113]-[0116] compare oxygen saturation thresholds to carbon dioxide thresholds which are used in the manner described in Paragraph [0207] detailing the process in Fig. 4. This teaches the oxygen saturation parameter is used in a similar manner wherein if a threshold is not reached then an escalation in chest compressions are required as described in para. 31 of this office).
In regard to Claim 13, Havardsholm as modified by Loser discloses the device of claim 8, and Sherman further teaches wherein the received patient physiological data relates to multiple patient physiological parameters (Loser discloses additional physiological data including pulse in Paragraphs [0101] and [0105] and various other respiratory parameters in Paragraph [0132] and the table following), and wherein a first of the patient physiological parameters is above a first of the thresholds (See the rejection to this claim under 112b in para. 7 of this office action – the C02 concentration is capable of exceeding a first threshold. See Fig. 5e, concentration 620 exceeding threshold 650). 
In regard to Claim 14, Havardsholm as modified by Loser discloses the device of claim 13, wherein in response to the first of the patient physiological parameters being above the first of the threshold (using Fig. 5e as a visual reference – see C02 concentration 620 being above both first threshold 650 and second threshold 660), the control module being further configured to de-escalate at least one of the chest compression parameters (Paragraph [0207] 
In regard to Claim 15, Havardsholm discloses a chest compression administration system (Abstract discloses controlling the device in a predetermined manner and Paragraph [0007] refers specifically to the art of automatic chest compression) comprising: a chest compression machine (Fig. 1, Paragraph [0020] discloses a device comprising a motor 1, transmission mechanism 2) having a chest compression member (Fig. 1, Paragraph [0020] the device further comprises compression element 3) and a control module (Fig. 1, servo controller 4) configured to cause the chest compression member to administer one or both of chest compressions or chest decompressions (Paragraph [0070] discloses compression patterns), each of the chest compressions and the chest decompressions having chest compression parameters (Paragraph [0010] discloses the motor controlling compression parameters. Annotated Figure 5B shows parameters such as the time 36 between compression 34 and decompression 35, compression depth, and both the speed and duration of compression and decompression); one or more patient physiological parameter sensing devices electrically coupled to the chest compression machine (Paragraph [0020] discloses patient feedback signal 6 in Fig. 1 and Paragraph [0029] discloses using patient data as feedback), 
Havardsholm does not disclose the one or more patient physiological parameter sensing devices including a C02 measurement module; the control module of the chest compression machine configured to: receive a first patient physiological parameters from the one or more patient physiological parameter sensing devices; evaluate whether at least one of the received one or more patient physiological parameters is below a threshold; if the received first patient physiological parameter is below the first threshold, escalate a first chest compression parameter; if the received first patient physiological parameter is above the first threshold, de-escalate the first chest compression parameter; receive a second patient physiological parameter from the one or more patient physiological parameter sensing devices; and alter a second chest compression parameter when the received second patient physiological data exceeds a second threshold.
However, Loser teaches a system for coordinating ventilations and chest compressions (Paragraph [0016]) comprising: the one or more patient physiological parameter sensing devices including a C02 measurement module (Paragraph [0169] discloses CO2 measuring module in the form of a combination capnometer/oximeter which measures both CO2 concentration and oxygen concentration); the control module of the chest compression machine configured to: receive a first patient physiological parameters from the one or more patient physiological parameter sensing devices (Paragraph [0033] discloses a control unit receiving the first parameter, CO2 content); evaluate whether at least one of the received one or more patient physiological parameters is below a threshold (Paragraph [0203] discloses in phase 1002, if C02 concentration 602 of the breathed gas is below a first threshold value 650 it is evaluated as an indicator that cardiac massage is not performed sufficiently. Also refer to Fig. 5d wherein concentration 620 falls below threshold 650); if the received first patient physiological parameter is below the first threshold, escalate a first chest compression parameter (Paragraph [0219] discloses being below the first threshold occurs when the timing between compressions and/or applied pressure are performed incorrectly which prompts alterations in chest compressions via message 701); if the received first patient physiological parameter is above the first threshold, de-escalate the first chest compression parameter (Using Fig. 5e as a visual reference – see C02 concentration 620 being above both first threshold 650 and second threshold 660. Paragraph [0207] refers to an example fourth phase 1004 wherein the C02 concentration is above the first threshold and the second threshold which indicates the patient is independently supplying their organs with sufficient oxygen and thus the cardiac massage is not necessary and can be de-escalated. This is best shown in Fig. 5e wherein threshold 660 is exceeded and thus cardiac massage 615 ceases at time T4), receive a second patient physiological parameter from the one or more patient physiological parameter sensing devices (Paragraph [0169] discloses the combination oximeter/capnometer also provides the second parameter, oxygen concentration); and alter a second chest compression parameter when the received second patient physiological data exceeds a second threshold (Paragraph [0203] discloses describes the concentration ranges in Fig. 3 to be used in the process described in [0207]. It is followed by Paragraph [0204] which states oxygen may be used besides CO2 concentrations. This teaches using oxygen concentration thresholds in a similar way as previously described above for CO2 concentration thresholds wherein cardiac massage is altered. Paragraph [0113] and [0116] disclose the associate first and second thresholds).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to combine the chest compression device disclosed Havardsholm (the operation of which is readily modifiable with patient feedback data as disclosed in Paragraph [0029]) with the ventilation and CO2/O2 monitoring system taught by Loser (a system which is taught to be able to interface with automatic compression devices in Paragraph [0225]) in order to increase the efficiency of both ventilation and cardiac massage (Loser; Paragraph [0135]).
In regard to Claim 16, Havardsholm as modified by Loser discloses the system according to claim 15, wherein the chest compression machine and the one or more patient physiological parameter sensing devices are wirelessly coupled (Loser; Fig. 7a & Paragraph [0225] discloses the compression machine 1500 integrated together with sensor and data interface 30. Paragraph [0169] discloses the data interface is either wired (integrated) or telemetric (wireless)).
In regard to Claim 17, Havardsholm as modified by Loser discloses the system of claim 15, further disclosing wherein at least one of the one or more patient physiological parameter sensing devices is integrated with the chest compression machine (Loser; Fig. 7a & Paragraph [0225] discloses the compression machine 1500 integrated together with sensor and data interface 30. Paragraph [0169] discloses the data interface is either wired (integrated) or telemetric (wireless)). 
In regard to Claim 18, Havardsholm as modified by Loser discloses the system of claim 15, wherein at least one of the one or more patient physiological parameter sensing devices is integrated with a medical device (Loser
In regard to Claim 19, Havardsholm as modified by Loser discloses the system of claim 18, wherein the medical device includes one or a combination of an external defibrillator, a ventilator, or a patient monitor (Loser; Fig. 7a & Paragraph [0225] disclose ventilator 1). 
In regard to Claim 20, Havardsholm as modified by Loser discloses the system of claim 15, wherein the one or more patient physiological parameter sensing devices includes a CO2 module (Due to the rejection under 112(b) this structure is interpreted as the same structure as the "CO2 measurement module" in claim 15 and disclosed by Loser in Paragraph [0169] which discloses CO2 measuring module in the form of a combination capnometer/oximeter which measures both CO2 concentration and oxygen concentration), the CO2 module configured to sense CO2 measurement data (Again, the capnometer senses CO2 concentration), the control module further configured to evaluate whether the CO2 measurement data is below a CO2 measurement data threshold (Loser ;Paragraph [0203] discloses in phase 1002, if C02 concentration 602 of the breathed gas is below a first threshold value 650 it is evaluated as an indicator that cardiac massage is not performed sufficiently). 
In regard to Claim 21, Havardsholm as modified by Loser discloses the system of claim 15, wherein the chest compression parameters include one or more of a depth administered chest compression, addition of active decompression, increase in the height of the active decompression, and a change in the rate of administered chest compressions, or active decompression (Havardsholm.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Havardsholm (US PG Pub 20070270724) in view of Loser (US PG Pub 20150328417), as applied to claim 1 above, in further view of Nilsson (US PG Pub 20160136042).
In regard to Claim 3, Havardsholm as modified by Loser disclose the device of claim 1, further disclosing wherein the control module is further configured to alter the one or more chest compression parameters for one or both of the chest compressions and the active decompressions (Havardsholm discloses in Paragraph [0010] a controller configured to alter parameters of the chest compressions).
Havardsholm as modified by Loser does not disclose wherein the control module is further configured to administer active decompressions
However, Nilsson teaches a CPR device wherein wherein the control module (Paragraph [0062] discloses a controller controlling the drive system) is further configured to administer active decompressions (Paragraph [0067] discloses the drive system which is controlled by the controller which operates compressions/decompressions. Paragraph [0017] discloses a chest-lifting device to provide active decompression for the purpose of improving circulation as disclosed in Paragraph [0009] and additionally Paragraph [0092] discloses the chest-lifting device may be a suction cup).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the compression member disclosed by Havardsholm as modified by Loser with the suction cup as taught by Nilsson
In regard to Claim 4, Havardsholm as modified by Loser and Nilsson disclose the device of claim 3, further disclosing wherein the chest compression parameters further include a height of the active decompression (Nilsson discloses in Paragraph [0017] lifting heights, e.g. the height of decompression, may be an adjustable parameter).
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 09/16/2020, with respect to the rejection(s) of claims 1-15, 17, 21 and 21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of newly applied prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STANDARD whose telephone number is (571)270-1501.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571) 272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW STANDARD/Examiner, Art Unit 3785